BUCHWALTER, J.
Much as I dislike to encourage any tendency to laxity in the observance of the safeguards sought to be put around public improvements, yet I hold that the statutes authorize a suspension of the rule requiring ordinances to be read the second and third time as well as on three different days, and I therefore hold that the demurrer to the third and fourth defenses set up in the petition, is well taken, and do therefore sustain the same.
As to the sixth, defense the plaintiff pleads that the street was constructed in an imperfect and unworkmanlike manner, and had slipped (the material got on the plaintiff’s lot). That the slip passed in to the plaintiff’s lot and damaged the same is only an incident. The damage to the lot is surplusage and is no defense, but the failure to make a street is a defense to the assessment if true.
’ The demurrer to this cause of action is overruled.